Citation Nr: 1124330	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  06-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, only considered as colon cancer due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1966.  The Veteran is deceased, and the appellant is his surviving spouse.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Indianapolis, Indiana.

In a February 2010 decision, the Board denied the appellant's claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court granted a Joint Motion filed by representatives of both parties, vacating the Board's February 2010 decision, and remanding the matter to the Board for compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2011 Joint Motion, the parties agreed that a remand was required because the Board provided inadequate reasons or bases for its determination that VA satisfied its duty to assist the appellant in the development of her claim for service connection for the cause of the Veteran's death.  Specifically, they agreed that the Board failed to discuss whether there was a "reasonable possibility" that a medical opinion would aid in substantiating the appellant's claim.  

In this case, the Veteran's death certificate reflects that he died in November 2001.  The death certificate indicates that the immediate cause of the Veteran's death was colon cancer, which had an approximate nine-month interval between its onset and the Veteran's death.  No other disorders were listed as contributing to the Veteran's death.  The appellant contends that during service the Veteran was exposed to Agent Orange and that his exposure caused his colon cancer resulting in his death.  The Board notes that the Veteran's exposure to Agent Orange has been conceded.  

In light of the parties' contentions in the Joint Motion, the Board finds that a remand is warranted to obtain a medical opinion addressing the connection between the Veteran's colon cancer which resulted in his death and his exposure to Agent Orange during service.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision holding that in the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the notification provided to the appellant did not include a statement of the conditions for which the Veteran was service connected at the time of his death.  On remand, the appellant should be provided proper notice as is required by the VCAA and described in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be issued a VCAA letter that complies with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Thereafter, the RO should obtain a medical opinion, from an examiner with the appropriate expertise, addressing the appellant's specific contentions, as noted above.  The claim's file should be forwarded to the examiner.  The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) there is a causal relationship between the Veteran's exposure to Agent Orange in service and his subsequent development of colon cancer, which resulted in his death.

The examiner must review the claims folder and the pertinent medical records contained therein.  A rationale for all opinions expressed must be provided.  If a conclusion cannot be entered without resort to speculation, the examiner is asked to explain what additional information or evidence, if any, could be obtained which would allow an opinion to be entered.

3.  Thereafter, the AMC/RO should readjudicate the claim for service connection for the cause of the Veteran's death, only considered as colon cancer due to Agent Orange exposure.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


